Judgment unanimously affirmed. Memorandum: We disagree with defendant’s contention that the court erred in permitting *1010a prosecution witness to testify that she observed defendant in possession of a large quantity of cocaine on a prior occasion and that he told her that he intended to sell the cocaine and double his money. In holding that the testimony was admissible pursuant to People v Ventimiglia (52 NY2d 350) with respect to criminal possession of a controlled substance in the third degree (possession with intent to sell), the court properly found that the probative value of the testimony with respect to the element of intent to sell outweighed its prejudicial effect (see, People v Hernandez, 71 NY2d 233). In so holding, we note that defendant failed to request a limiting instruction and that his argument with respect to the prejudicial effect of the disparate amounts of cocaine on the two occasions is made for the first time on appeal.
We have examined defendant’s remaining arguments and find them to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Forma, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Doerr, J. P., Boomer, Pine and Davis, JJ.